MEMORANDUM **
Emmanuel Bongbonga petitions for review of the Board of Immigration Appeals’ affirmance of the Immigration Judge’s order of removal. The Immigration Judge ordered Bongbonga’s removal because the State of California convicted him of possession of methamphetamine. The Immigration Judge ruled that this conviction provided two grounds for removal under the immigration laws: (1) the offense qualified as a “controlled substance” offense; and (2) the offense qualified as an “aggravated felony.” The Board affirmed on both grounds.
We affirm on the first ground, precluding our review of the second. Section 1252(a)(2)(C) of Title 8 removes our jurisdiction over Bongbonga’s removal order because he stands convicted of a controlled substance offense. E.g., Cazarez-Gutierrez v. Ashcroft, 382 F.3d 905, 918 (9th Cir.2004). This result is not changed by Bongbonga’s assertion that he is eligible to have his conviction expunged (even though he has not done so). Eligibility, by itself, does not change the effect of his conviction. See Chavez-Perez v. Ashcroft, 386 F.3d 1284, 1292 (9th Cir.2004).
DISMISSED.

This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.